Citation Nr: 1600720	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease status post myocardial infarction and coronary artery bypass grafting (CABG), for purposes of retroactive benefits, from September 20, 2004 to January 27, 2007.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1976.  The Veteran died on January [redacted], 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas that awarded service connection for coronary artery disease status post myocardial infarction and CABG based on a Nehmer review of the claims file, and assigned a 10 percent evaluation, effective September 20, 2004 (the date of a previously filed claim).

In October 2015, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Montgomery, Alabama.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the appellant has not alleged entitlement to a total disability rating based on individual unemployability (TDIU), and the evidence of record does not otherwise raise the issue.  Therefore, there is no implicit claim for entitlement to a TDIU in this case.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  For the period from September 20, 2004 to January 26, 2007, the Veteran's coronary artery disease status post myocardial infarction and CABG did not involve chronic congestive heart failure, or a LVEF of less than 30 percent; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope was not shown.

2.  On January 27, 2007, the Veteran was hospitalized for cardiac arrest.  He died on January [redacted], 2007, and the appellant is his widow.

3.  The Veteran filed a claim on September 20, 2004, for service connection for coronary artery disease, which was denied by a June 2005 rating decision.

4.  An October 2011 rating decision awarded service connection for coronary artery disease status post myocardial infarction and CABG, for purposes of retroactive benefits, and assigned a 10 percent evaluation, effective September 20, 2004 (in light of the Nehmer court order).


CONCLUSIONS OF LAW

1.  For the period from September 20, 2004 to January 26, 2007, the criteria for a 60 percent evaluation, but no more, for coronary artery disease status post myocardial infarction and CABG, for purposes of retroactive benefits, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.816, 4.1-4.14, 4.104, Diagnostic Code 7006 (2015).



2.  For the date of January 27, 2007, the criteria for a 100 percent evaluation for coronary artery disease status post myocardial infarction and CABG, for purposes of retroactive benefits, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.816, 4.1-4.14, 4.104, Diagnostic Code 7006 (2015).

3.  For the period from September 20, 2004, to January 26, 2007, any claim for an evaluation in excess of 60 percent for coronary artery disease status post myocardial infarction and CABG, for purposes of accrued benefits, is without legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.816(f)(4) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Where service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In this particular case, based on a Nehmer review of the claims file, an October 2011 rating decision awarded service connection for the Veteran's coronary artery disease, for retroactive benefits purposes, and assigned a 10 percent rating, effective September 20, 2004 (the date of the Veteran's claim that was denied prior to the addition of ischemic heart disease to the list of diseases in 38 C.F.R. § 3.309(e) for which service connection may be presumed for certain herbicide exposed veterans).  The appellant appealed the initial rating herein.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The appellant has not referenced any outstanding records for VA to obtain relating to the claim.  

Generally, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).  In this case, however, because the Veteran has passed away, a VA examination cannot be provided, and therefore there can be no further duty to assist in this regard.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  When a veteran timely appeals an initial rating for a service-connected disability within one year of a rating decision, VA will consider whether the veteran is entitled to "staged" ratings to compensate for periods of time since the filing of the claim when the disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

On September 20, 2004, the Veteran filed a claim for service connection for coronary artery disease status post myocardial infarction and CABG (claimed as "chest pain"), which was denied by an unappealed June 2005 rating decision.  The Veteran died on January [redacted], 2007, and the appellant is his widow.

In August 2010, ischemic heart disease (including coronary artery disease) was added to the list of diseases for which presumptive service connection may be granted based on herbicide exposure for certain veterans.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2015); 75 Fed. Reg. 53202, 53216 (August 31, 2010).  

A review of the Veteran's claims file was conducted in light of the Nehmer court order, and an October 2011 rating decision awarded service connection for coronary artery disease status post myocardial infarction and CABG, and assigned a 10 percent rating under Diagnostic Code 7006, effective September 20, 2004.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); 38 C.F.R. § 3.816 (2015).  The appellant appeals the assigned 10 percent rating.

Diagnostic Code 7006, myocardial infarction, provides a 10 percent rating for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or requiring continuous medication.  A 30 percent rating is provided for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is provided for more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is provided for chronic congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also provided for 3 months following a myocardial infarction, documented by laboratory tests.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2015).

Private cardiology records from the Huntsville Cardiovascular Clinic (Dr. K.S.) reflect that the Veteran was followed from 2002 to 2007 for coronary artery disease with a history of a myocardial infarction, status post CABG surgery performed in January 2003.  His left ventricular ejection fraction (LVEF) was noted as 50 percent in July 2003, 50 percent in November 2003, 47 to 50 percent in May 2005, and 46 percent in May 2006.  Post-CABG surgery in January 2003, the records show no congestive heart failure.  See, e.g., November 2003 and January 2007.  The levels of METs resulting in dyspnea, fatigue, angina, dizziness or syncope were unfortunately not noted in the treatment reports.

On January 27, 2007, the Veteran was admitted to Huntsville Hospital for diagnosed cardiac arrest, and he died the next day on January [redacted], 2007.  His death summary noted a history of a LVEF of 50 percent.

For purposes of retroactive benefits, as shown above, the Veteran was hospitalized on January 27, 2007 for cardiac arrest, and died the next day.  Therefore, clearly, the criteria for a 100 percent rating under Diagnostic Code 7006 were met effective January 27, 2007.

For the period from September 20, 2004 to January 26, 2007, in light of the above treatment records from Huntsville Cardiology Clinic all showing LVEFs during that time between 30 and 50, the criteria for a 60 percent rating under Diagnostic Code 7006 have been met.  The Board finds, however, that the evidence does not show symptoms more nearly approximating the criteria for the maximum 100 percent rating for this period, as the Veteran's LVEF was not shown to be below 30 percent, he did not suffer a myocardial infarction or cardiac arrest, there was no evidence of chronic congestive heart failure having been noted, and, unfortunately, his METs resulting in dyspnea, fatigue, angina, dizziness or syncope were not noted by Dr. K.S. in the treatment records.

The Board acknowledges that the January 2003 operative report relating to the Veteran's CABG procedure noted that his LVEF was 20 percent at that time, and that congestive heart failure was noted prior to his CABG in December 2002.  The Board notes, however, that this was almost two years prior to the period on appeal.  As shown above, all of the Veteran's post-operative LVEFs dated from July 2003 to 2007 are all in the 30 to 50 percent range, and no congestive heart failure was shown.  The Board adds that several December 2002 records from Huntsville all show LVEFs from 30 to 55 percent.  Therefore, the Board finds that these findings noted almost two years prior to the period on appeal are not sufficient to show that the Veteran's overall disability picture for the period on appeal between September 2004 and January 2007 more nearly approximated the criteria for the next higher (maximum) 100 percent rating.

The Board has considered whether a higher rating for the period up to January 26, 2007 would be warranted under any other relevant diagnostic code.  However, diagnostic codes 7005, arteriosclerotic heart disease (coronary artery disease), and 7007, hypertensive heart disease, similarly require evidence of a level of severity such as chronic congestive heart failure, or a LVEF of less than 30 percent, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, which as discussed above is not shown.

With regard to any accrued benefits, 38 C.F.R. § 3.816(f)(4) explicitly bars the payment of accrued benefits to those entitled to receive retroactive benefits for the same disability as a Nehmer class member.  As the appellant is the recipient of retroactive benefits for the Veteran's coronary artery disease pursuant to Nehmer (as the surviving spouse), the Board concludes that the appellant is barred from also receiving accrued benefits, and any such claim is therefore denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the period from September 20, 2004 to January 26, 2007, the Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, and that the Veteran's disability picture is contemplated by the rating schedule, and, therefore, that no referral is required.  Thun at 115.  As discussed above, the General Rating Formula already contemplates the Veteran's history of myocardial infarction and his particular LVEFs during the period on appeal.  As such, the Board finds that the Veteran's symptoms are adequately contemplated by the rating criteria and, therefore, referral for extraschedular consideration is not warranted.

In summary, the Board concludes that for purposes of retroactive benefits, a 60 percent evaluation, but no more, is warranted for the period from September 20, 2004 to January 26, 2007, and then 100 percent on January 27, 2007; entitlement to accrued benefits is precluded as a matter of law.

	(CONTINUED ON NEXT PAGE)









ORDER

For the period from September 20, 2004 to January 26, 2007, entitlement to an evaluation of 60 percent for coronary artery disease status post myocardial infraction with CBAG is granted.

For January 27, 2007, entitlement to an evaluation of 100 percent for coronary artery disease status post myocardial infraction with CBAG is granted.




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


